PER CURIAM.
REVERSED. We agree with appellant that the trial court and the special master erred in concluding that the appellee’s child support obligations should be reduced or eliminated. However, we find no error in the trial court’s holding that the appellant was not entitled to an increase in said support payments.
We reject appellee’s claim that financial circumstances known to him at the time of the original agreement may provide a sufficient basis to modify the agreement in the future. See Waskin v. Waskin, 484 So.2d 1277 (Fla. 3d DCA), rev. denied, 494 So.2d 1153 (Fla.1986). We also reject his claim that his self-induced income tax problems *494justify a reduction in his obligations to his children. See Linn v. Linn, 523 So.2d 642 (Fla. 4th DCA), rev. denied, 534 So.2d 400 (Fla.1988).
We remand with directions that an order be entered denying appellee’s petition and determining any arrearage due under the prior agreement and final judgment.
ANSTEAD, DELL, JJ., and WALDEN, JAMES, H., Senior Judge, concur.